Citation Nr: 0331558	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-19 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disorder to include a depressive disorder.  

2.  Entitlement to service connection for a chronic liver 
disorder.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for a chronic kidney 
disorder to include nephrolithiasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from April 1991 to 
December 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a chronic psychiatric disorder to include a depressive 
disorder, a chronic liver disorder, diabetes mellitus, and a 
chronic kidney disorder to include nephrolithiasis, and 
denied the claims.  In March 1998, the RO adjudicated the 
veteran's claims on the merits and denied them.  In January 
2002, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  The veteran has 
been represented throughout this appeal by the Veterans of 
Foreign Wars of the United States.  


REMAND

In reviewing her December 1992 Certificate of Release or 
Discharge From Active Duty (DD Form 214), the Board observes 
that the veteran was reported to have had prior active 
service of seven years, ten months, and fourteen days.  The 
dates of such active service have not been verified.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where evidence in support of the veteran's 
claim may be in her service record or other governmental 
records, the VA has the duty to obtain such records in order 
to fully develop the facts relevant to the claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1991).  Therefore, the 
veteran's complete periods of active service should be 
verified in order to ensure that the VA has her complete 
service records.  

A July 2001 Social Security Administration (SSA) award letter 
conveys that the veteran had been granted SSA disability 
benefits.  The evidence considered by the SSA in reaching its 
decision is not of record.  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of her diabetes mellitus and chronic psychiatric, liver, and 
kidney disabilities.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active service with 
the Air Force and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after February 2002 be forwarded for 
incorporation into the record.

4.  The RO should then contact the SSA 
and request that it provide copies of all 
records developed in association with the 
veteran's award of disability benefits 
for incorporation into the record.  

5.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of her chronic psychiatric, liver, 
diabetic, and kidney disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's chronic psychiatric 
disability, chronic liver disability, 
diabetes mellitus, and chronic kidney 
disability had their onset during active 
service; are in any other way causally 
related to her periods of active service; 
or are etiologically related to her 
service-connected disabilities?  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic psychiatric 
disorder to include a depressive 
disorder, a chronic liver disorder, 
diabetes mellitus, and a chronic kidney 
disorder to include nephrolithiasis.  If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

